       Case 3:20-cr-00086-TJC-JBT Document 56 Filed 06/29/20 Page 1 of 2 PageID 135


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-                                                            Case No. 3:20-cr-86-J-32JBT

JORGE PEREZ                                     Defense Atty: Robert McLendon, Esq., Jacob
                                                       Ferguson, Esq., Frank M. Smith, Esq.
                                                AUSA: Andrew Tysen Duva and Gary Winters



 JUDGE             Joel B. Toomey               DATE AND TIME         6/29/2020
                   U. S. Magistrate Judge                             2:06 p.m. – 3:34 p.m.
 DEPUTY CLERK      Tracee Perrotti              TAPE/REPORTER         Digital

 INTERPRETER       None present                 PRETRIAL/PROBATION    Jacob Ely



                                      CLERK’S MINUTES

PROCEEDINGS:             INITIAL APPEARANCE/ARRAIGNMENT/BOND

Defendant is present with counsel Robert McLendon, Esq., Jacob Ferguson, Esq., and Frank M.
Smith, Esq., who are making a limited appearance. Defendant and attorneys are appearing by
Zoom videoconference and Defendant consents to appearing by Zoom videoconference.

AUSA Tysen Duva is present in the courtroom and AUSA Gary Winters is present by telephone.

Defendant advised of rights, charges, penalties, special assessment and forfeiture provision.

Defendant enters a plea of not guilty as to each count charged in the Indictment against him.

Government to provide discovery by the end of the day on: July 10, 2020

Discovery motions to be filed by: July 24, 2020

Dispositive/Suppression motions to be filed by: July 24, 2020

Witness List: 10 calendar days prior to trial

Jencks Act Material: 5 calendar days prior to trial

Status: July 20, 2020 at 4:00 p.m. before the Honorable Timothy J. Corrigan.

                                                                     [Continued to Page 2]
    Case 3:20-cr-00086-TJC-JBT Document 56 Filed 06/29/20 Page 2 of 2 PageID 136



Page 2
USA v. Jorge Perez (1)
3:20-cr-86-J-32JBT

Standing Order to enter.

Trial: August 3, 2020 at 9:00 a.m. before the Honorable Timothy J. Corrigan.

Government’s oral motion for bond is GRANTED.

Unsecured Appearance Bond set in the amount of $250,000.00 with no deposit required to the
Registry of the Court.

Order Setting Conditions of Release to enter.

Deadline to file a notice regarding status of counsel due on or before July 9, 2020.

FILED IN OPEN COURT:
     Notice of Acceptance of General Discovery
